[Cite as State v. Jones, 2021-Ohio-370.]




                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                             :   APPEAL NO. C-190429
                                               TRIAL NO. B-1900683
        Plaintiff-Appellee,                :

  vs.                                      :
                                                  O P I N I O N.
ROGER JONES,                               :

      Defendant-Appellant.                 :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: February 10, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

John D. Hill, Jr., for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




BERGERON, Judge.

       {¶1}   Defendant-Appellant Roger Jones concedes that the record reveals no

error in the trial court’s acceptance of his guilty plea, but he entreats us to venture

beyond the record in order to reverse his conviction. We decline the invitation to do

so, and we accordingly affirm the judgment of the trial court.

                                               I.

       {¶2}    In January 2019, Mr. Jones and another individual became involved

in a physical altercation with Franklin Thompson, which defense counsel described

as a “drug deal gone bad.” As a result of the melee, Mr. Thompson suffered a broken

jaw, orbital, and hand, which resulted in charges of aggravated robbery and felonious

assault against Mr. Jones.     Before Mr. Jones’s trial date, the court ordered a

competency evaluation, and Mr. Jones was found competent to stand trial. The state

then broached a plea deal: Mr. Jones could plead guilty to the felonious assault

charge in exchange for dismissal of the aggravated robbery charge.

       {¶3}   At the beginning of his plea hearing, Mr. Jones rejected the state’s

overture and asked the court—for the second time—to appoint him new counsel. The

court refused, expressing its belief that defense counsel had “worked very, very hard

on [Mr. Jones’s] behalf,” and that the matter would go to trial or a plea that day. The

court explained that if Mr. Jones was convicted of both charges, he could face up to

19 years in prison: “That’s not a guarantee. I am not saying that I would do that. But I

want to take it off your attorney. He is not the bad guy.” Mr. Jones professed not to

understand, asking the court if it would “mind” telling him “what’s in the

agreement?” The court walked through the contents of the state’s plea offer and

recessed so that Mr. Jones could caucus further with his attorney.

                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS


       {¶4}   When the hearing resumed, Mr. Jones agreed to plead guilty to

felonious assault. The trial court then engaged in an extensive colloquy to ensure

that he understood the charges against him, the rights that he waived by pleading

guilty, and the maximum penalty he faced for felonious assault. Notably, Mr. Jones

informed the trial court that he could not read or write. The trial court responded by

asking whether defense counsel had read the “Entering Plea of Guilty” form to Mr.

Jones, and whether he understood it. Mr. Jones assured the judge that his attorney

read him the form and that he understood its contents.         When the trial court

inquired whether Mr. Jones was taking any substances that might affect his thinking,

he revealed that he consumed “medicine for bipolar and sleep and paranoia.” The

trial court probed further: “Do you feel that it helps you?” Mr. Jones responded that

the medication helped him “a lot,” and confirmed that he was making his plea with a

“clear mind.” The trial court eventually accepted Mr. Jones’s plea and sentenced him

to three years of incarceration.

       {¶5}   Mr. Jones concedes in his appellate brief that “the trial court

technically complied with the strictures of Crim.R. 11(C) in accepting [his] plea, and

no doubt under the circumstances it went to great lengths to ensure that his plea was

tendered knowingly, voluntarily, and intelligently.” Nonetheless, Mr. Jones raises

one assignment of error on appeal, featuring evidence from outside the record for the

proposition that his plea was not actually knowingly, voluntarily, and intelligently

tendered. For the reasons explained below, we find no merit in this assignment of

error and affirm the judgment of the trial court.

                                               II.

       {¶6}   To bolster his appeal, Mr. Jones urges us to consider several matters

from outside the record. He claims that he felt “coerced” into tendering his guilty

                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS


plea because of a deteriorating relationship with his trial attorney, and was

“pressured” by the trial court’s “veiled threat” that it might impose a 19-year

sentence if he rolled the dice at trial. He further maintains that his medication

clouded his judgment, precluding him from truly grasping what transpired at the

plea hearing (his assurances to the trial court notwithstanding).

       {¶7}   Coercion by counsel and medication-induced incompetence are

serious allegations, certainly relevant to the validity of Mr. Jones’s guilty plea. But

claims that “depend on evidence outside the record [] are not appropriate for review

on direct appeal * * * .” State v. Winters, 5th Dist. Muskingum No. CT2015-0029,

2016-Ohio-622, ¶ 16. Our review of Mr. Jones’s direct appeal is strictly limited to

matters in the record: “A reviewing court cannot add matter to the record before it,

which was not a part of the trial court's proceedings, and then decide the appeal on

the basis of the new matter.” State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500

(1978), paragraph one of the syllabus.

       {¶8}   Our review of the record confirms what Mr. Jones already admits: that

it reveals no error in the trial court’s acceptance of his guilty plea. His “isolated

remarks to the effect that [he] did not understand the plea or proceedings” do not

warrant reversal; instead, we must consider “an overall reading of the transcript.”

State v. Wisler, 2019-Ohio-2363, 138 N.E.3d 576, ¶ 13 (1st Dist.). A holistic review of

Mr. Jones’s plea and sentencing hearings demonstrates that the trial court complied

with all aspects of Crim.R. 11(C). We agree with Mr. Jones that the trial court went to

“great lengths” to ensure that he understood his rights and the consequences of his

plea, and the transcripts belie his claim of a “veiled threat” by the trial court to

impose the maximum sentence. Mr. Jones stated on the record that his medication

assisted him in keeping his mind clear. We have to take those words at face value.

                                          4
                     OHIO FIRST DISTRICT COURT OF APPEALS


“Defendants often face difficult, if not gut-wrenching, decisions regarding whether to

accept a plea deal.” State v. Jacobs, 1st Dist. Hamilton No. C-190154, 2020-Ohio-

895, ¶ 9. But the mere fact that a defendant does not like his options (or the counsel

who presents them) does not automatically render the defendant’s choice a “product

of coercion.” Id.

       {¶9}    We note that Mr. Jones’s arguments concerning his rocky relationship

with counsel and potential side-effects of his medication could be properly raised in

an R.C. 2953.21 petition for post-conviction relief. See State v. Redavide, 2016-

Ohio-7804, 73 N.E.3d 1171, ¶ 11 (2d Dist.) (“ ‘Matters outside the record that

allegedly corrupted the defendant’s choice to enter a plea of guilty or no contest so as

to render the plea less than knowing and voluntary are proper grounds for an R.C.

2953.21 petition for post-conviction relief.’ ”), quoting State v. Wheeler, 2d Dist.

Montgomery No. 18717, 2002 WL 91304, *2 (Jan. 25, 2002). But our precedent is

clear: Mr. Jones’s attempt to inject evidence from outside the record into this appeal

must fail. We accordingly overrule his sole assignment of error and affirm the

judgment of the trial court.


                                                                   Judgment affirmed.

ZAYAS, P.J., and MYERS, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           5